DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and remarks filed 06 October 2022 are notes with appreciation. 
Claims 1-11 and 14-16 remain pending.
Response to Arguments



The objection to the drawing is maintained. Summarizing 37 CFR 1.84(u)(1), when only one view is presented in a single drawing the proper caption is “Figure.” Other captions, such as “Figure 1,” “Fig. 1,” or “Fig.” are improper.
The objection to CLAIM 2 is withdrawn in view of the amendment.
The objection to CLAIM 11 is withdrawn in view of the amendment and is rejected under 35 U.S.C. § 112(d) herein below.
The objection to CLAIM 14 is withdrawn in view of the amendment.
The rejection under 35 U.S.C. § 112(b) is withdrawn in view of the amendment.
The rejections under 35 U.S.C. §§ 102 and 103, based on US 6,497,039 B1, are withdrawn in view of the amendment. US 039 does not teach that the liquid comprises a catalyst component.
Drawings






The drawings were received on 06 October 2022. These drawings are objected to because the single drawing must not be labeled Figure 1: “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation ‘Fig.’ must not appear.” 37 CFR 1.84(u)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

CLAIM 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  CLAIM 11, as amended, depends from CLAIM 10 which, in turn, depends from CLAIM 9. As the limitations in CLAIM 9 are identical to those in CLAIM 11, and the subject matter of CLAIM 9 is already incorporated into CLAIM 11 by virtue of CLAIM 11’s dependency on CLIAM 10, the limitations of CLAIM 11 do not further limit CLAIM 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.











Claim Rejections - 35 USC § 103

































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0023237 A1, filed 25 July 2014, in view of US 4,550,034 A.

    PNG
    media_image1.png
    849
    741
    media_image1.png
    Greyscale

With respect to CLAIM 1, US 237 teaches a process for coating an end surface of a monolithic substrate (200) with a catalyst-containing liquid [0010 & 0077-0081] comprising:
(a)	conveying the monolithic substrate (200) via infeed conveying device (110), comprising conveyor belt (117) and rollers (112), to coating roller (120); and
(b)	applying a coating liquid onto the end surface of the monolithic substrate (200) by contacting the end surface of the monolithic substrate (200) with coating roller (120) loaded with coating liquid.
US 237 does not explicitly teach drying and calcining the catalyst-containing liquid. Nevertheless, it is the Primary Examiner’s position that, in the art of manufacturing catalytically-coated monolithic (honeycomb) substrates, such as those taught by US 237, it is well known to dry and calcine after coating. US 034 is presented as one example wherein, after coating a honeycomb monolith with Pt-group containing catalyst slurry, the coated monolith is dried and, if necessary, calcined [5:25-36]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of US 237 so as to dry and calcine the catalyst liquid-coated monolith, as is well known in the art, so as to yield a useable catalytic substrate.
With respect to CLAIM 2, US 237 teaches infeed conveying device (110) comprising conveyor belt (117) and rollers (112).
With respect to CLAIM 3, US 237 teaches that coating roller (120) is caused to rotate [0091].
With respect to CLAIM 4, US 237 teaches that the roller is cylindrical [Fig. 3B] and has a core (128), extending in the roller’s (120) longitudinal direction [Fig. 3A; into the page], which can be driven to rotate the roller (120) [0091].
With respect to CLAIM 5, US 237 teaches that both the end surface of the monolithic substrate (200) and the longitudinal axis of the roller (120) are both in the plane going into and out of the paper (i.e., they are parallel).
With respect to CLAIM 6, US 237 teaches that monolithic substrates “typically have an inlet end and an outlet end [i.e., end surfaces], with multiple mutually adjoining cells extending along the length of the body from the inlet end to the outlet end” [0002]. In other words, the cells or channels run perpendicular to the plane of the end face and also to the longitudinal axis of the roller (see above).
With respect to CLAIM 7, US 237 teaches the apparatus as oriented in such a fashion that the longitudinal axis is parallel to the ground [Fig. 1].
With respect to CLAIMS 8, 9, and 11, monolithic substrate (200) passes over coating roller (120), thereby transferring coating liquid from roller (120) to the end face.
With respect to CLAIM 10, while US 237 specifically teaches an absorbent surface (nap) on roller (120), it is the Primary Examiner’s position that the invention of US 237 is not limited thereto. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized any known roller suitable for transferring the coating material from the trough (125) to the monolithic substrate (200), including a roller having a non-absorbent surface, absent evidence of criticality.
With respect to CLAIM 12, the liquid is inherently dried as the monolithic substrate has little to no suitability for its intended use in an undried state.
With respect to CLAIM 14, US 237 teaches salts of platinum group metals or salts of transition metals [0077-0081].
With respect to CLAIM 15, US 237 characterizes the coating liquid as a solution [0077].
With respect to CLAIM 16, US 237 only teaches that the roller (120) comes into contact with the end face and is silent with respect to any particular measures to be taken to prevent coating of other surfaces. It is the Primary Examiner’s position that this is a fair teaching that “substantially only the end surface of the monolithic substrate is coated with the liquid.” 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        

14 December 2022